Citation Nr: 1723182	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-27 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2013, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the record.  

In March 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a February 2017 letter, the Board informed the Veteran that the Veterans Law Judge who presided over the June 2013 hearing was no longer with the Board, and the Veteran was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  The Veteran subsequently indicated he did not wish to appear at another Board hearing; as such the Board will proceed with the appeal as stated.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.




REMAND

The Board regrets having to remand the Veteran's bilateral hearing loss disability; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In the March 2016 remand, the Board requested a medical opinion be obtained to determine the etiology of whether the Veteran's bilateral hearing loss was proximately due to or aggravated by his service-connected tinnitus.  Specifically, the Board indicated that the examiner should review the electronic claims file and the lay statements as they relate to the development of the Veteran's hearing loss and provide information as to how the statements comport with generally accept medical norms.  The Board further noted that the current diagnosis of bilateral hearing loss and acoustic trauma during service has already been conceded.  After consideration of these directives, the examiner was to render a decision.  

Here, the Board finds that the examiner who conducted the May 2016 VA examination did not substantially comply with the March 2016 Board directives.  At issue is the examiner's negative etiology opinion with supporting rationale that the Veteran had occupational exposure to excessive noise after discharge, firing weapons and that any current hearing loss would be 100 percent apportioned to the post discharge occupational noise exposure.  The Board observes that the Veteran has consistently reported throughout the appeal period that he did not sustain any significant occupational or recreational noise exposure after his discharge from service.  The Board finds no reason to question the Veteran's statements.  The Veteran is competent to report the extent of his post-service noise exposure.  The Board finds the May 2016 etiology opinion is based on an inaccurate factual background and a new etiology opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should forward the Veteran's electronic claims file and any pertinent evidence in VBMS and Virtual VA that is not contained in the electronic claims file and a copy of this remand to the audiological examiner who conducted the May 2016 VA examination and request that the examiner prepare an addendum to the examination report which addresses the following:

a.)  The examiner must assume that the Veteran did not have any significant noise exposure following discharge from active duty.  Does this assumption change the prior negative etiology opinion that found the Veteran's hearing loss was not due to active duty service but 100% due to post-service noise exposure?

b.)  What is the significance, if any, of the threshold shift reflected in the audiometric test results from active duty?
 
In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding his noise exposure, the onset of his bilateral hearing loss, continuity of symptomatology and his lack of exposure to any significant occupational or recreational noise exposure after service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must state whether there is a clinical or medical basis to support the Veteran's assertions, accompanied by a fully reasoned explanation for the finding. 

A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

If the examiner who conducted the May 2016 VA examination is not available, arrange to have the above requested opinions provided by another suitably qualified health care professional.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




